Chief Justice Robertson
delivered, the opinion of the Court.
Administration of the estates of intestates and the right to such administration being regulated by law, the removal of an administrator by a County Court, is necessarily a judicial act,' and is therefore revisable by this Court, under the constitution and statutes of Kentucky.
The record of the removal in this case, does not show either a citation to, or any appearance by the administrator or the administratrix, who have been removed by an order now sought to be reversed. The order must therefore be deemed erroneous and void.
But the supplemental order for exhoneiating the sureties, however irregular or erroneous it might seem to be, is not cognizable on this writ of error by the removed representatives.
Wherefore it is considered that the order for removing the administrator and administratrix be set aside and held for nought.